Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing AS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION ON May 8, 2007 REGISTRATION NO. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 INCENTRA SOLUTIONS, INC. (Exact Name of Registrant as Specified in Its Charter) Nevada 86-0793960 (State or Other Jurisdiction of (Primary Standard Industrial (I.R.S. Employer Incorporation or Organization) Classification Code Number) Identification No.) 1 BOULDER, COLORADO 80302 (303) 449-8279 (Address and Telephone Number of Principal Executive Offices) THOMAS P. SWEENEY III, CHIEF EXECUTIVE OFFICER INCENTRA SOLUTIONS, INC. 1 BOULDER, COLORADO 80302 (303) (Name, address and telephone number of agent for service) COPIES TO: Eric M. Hellige, Esq. Pryor Cashman Sherman & Flynn LLP 410 Park Avenue New York, New York 10022-4441 Telephone: (212) 421-4100 Facsimile: (212) 326-0806 APPROXIMATE DATE OF COMMENCEMENT OF PROPOSED SALE TO THE PUBLIC: From time to time after this Registration Statement becomes effective. If any of the securities being registered on this form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933 check the following box. [ x ] If this form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [ ] If this form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [_] If this form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [_] PROPOSED MAXIMUM PROPOSED AGGREGATE MAXIMUM TITLE OF EACH CLASS OF AMOUNT TO OFFERING AGGREGATE AMOUNT OF SECURITIES TO BE BE PRICE PER OFFERING REGISTRATION REGISTERED REGISTERED SHARE(1) PRICE(1) FEE Common Stock, $.001 par value $0.98 $58,800 $1.81 Common Stock, $.001 par value (2) $0.98 $1,881,009 $57.75 Common Stock, $.001 par value (3) $0.98 $3,047,129 $93.55 Total Registration Fee $153.11 Estimated solely for the purpose of computing the amount of the registration fee pursuant to Rule 457(c) based on the average of the high and low prices on the OTC Bulletin Board on May 7, 2007. The shares of common stock being registered hereunder are being registered for resale by certain selling stockholders named in the prospectus following conversion of interest on and/or principal of convertible notes held by such selling stockholders or our payment of the interest on and/or principal of such convertible notes with shares of our common stock. In accordance with Rule 416(a), the Registrant is also registering hereunder an indeterminate number of shares that may be issued and resold to prevent dilution resulting from stock splits, stock dividends or similar transactions. The shares of common stock being registered hereunder are being registered for resale by certain selling stockholders named in the prospectus upon exercise of outstanding warrants and options. In accordance with Rule 416(a), the Registrant is also registering hereunder an indeterminate number of shares that may be issued and resold to prevent dilution resulting from stock splits, stock dividends or similar transactions. THE REGISTRANT HEREBY AMENDS THIS REGISTRATION STATEMENT ON SUCH DATE OR DATES AS MAY BE NECESSARY TO DELAY ITS EFFECTIVE DATE UNTIL THE REGISTRANT SHALL FILE A FURTHER AMENDMENT WHICH SPECIFICALLY STATES THAT THIS REGISTRATION STATEMENT SHALL THEREAFTER BECOME EFFECTIVE IN ACCORDANCE WITH SECTION 8(A) OF THE SECURITIES ACT OF 1, ACTING PURSUANT TO SAID SECTION 8(A), MAY DETERMINE. The information in this Prospectus is not complete and may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This Prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. SUBJECT TO COMPLETION, DATED MAY 8, 2007 PROSPECTUS 5,088,733 SHARES INCENTRA SOLUTIONS, INC. COMMON STOCK This prospectus relates to the resale of up to 5,088,733 shares of our common stock, of which (i) 1,919,397 shares of common stock are issuable to certain selling stockholders identified in this prospectus upon the conversion of secured and unsecured convertible promissory notes and interest thereon; (ii) 1,071,428 shares of common stock are issuable upon exercise of an option held by a certain selling stockholder identified in this prospectus; (iii) 2,037,908 shares of common stock are issuable upon exercise of warrants held by certain selling stockholders identified in this prospectus; and (iv) 60,000 shares of our common stock are issued and outstanding and owned of record by a certain selling stockholder identified in this prospectus. All of the shares, when sold, will be sold by the selling stockholders. The selling stockholders may sell their shares of common stock from time to time at prevailing market prices. We will not receive any proceeds from the sale of the shares of common stock by the selling stockholders. Our common stock is traded in the over-the-counter market and prices are reported on the OTC Bulletin Board under the symbol "ICNS." SEE "RISK FACTORS" BEGINNING ON FOR RISKS OF AN INVESTMENT IN THE SECURITIES OFFERED BY THIS PROSPECTUS, WHICH YOU SHOULD CONSIDER BEFORE YOU PURCHASE ANY SHARES. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of the securities or passed upon the accuracy or adequacy of this prospectus. Any representation to the contrary is a criminal offense. The date of this prospectus is May 8, 2007 We have not registered the sale of the shares under the securities laws of any state. Brokers or dealers effecting transactions in the shares of common stock offered hereby should confirm that the shares have been registered under the securities laws of the state or states in which sales of the shares occur as of the time of such sales, or that there is an available exemption from the registration requirements of the securities laws of such states. This prospectus is not an offer to sell any securities other than the shares of common stock offered hereby. This prospectus is not an offer to sell securities in any circumstances in which such an offer is unlawful. We have not authorized anyone, including any salesperson or broker, to give oral or written information about this offering, Incentra Solutions, Inc., or the shares of common stock offered hereby that is different from the information included in this prospectus. You should not assume that the information in this prospectus, or any supplement to this prospectus, is accurate at any date other than the date indicated on the cover page of this prospectus or any supplement to it. TABLE OF CONTENTS Prospectus Summary 2 Risk Factors 5 Special Note Regarding Forward-Looking Statements 15 Use of Proceeds 15 Executive Compensation 15 Description of Securities 25 Principal Stockholders 29 Market for Common Equity and Related Stockholder Matters 31 Securities Authorized for Issuance Under Equity Compensation Plans 33 Selected Financial Data 33 Financial Statements and Supplementary Financial Information 36 Management's Discussion and Analysis of Financial Condition and Results of Operation 37 Quantitative and Qualitative Disclosures About Market Risk 50 The Laurus Transactions 50 Selling Stockholders 51 Plan of Distribution 53 Legal Matters 54 Experts 54 Where You Can Find More Information 55 Incorporation of Certain Information by Reference 55 Information with Respect to the Registrant 55 Material Changes 56 Commission Position on Indemnification for Securities Act Liabilities 56 GridWorks(R) is a registered trademark of Incentra Solutions, Inc. ii PROSPECTUS SUMMARY THIS SUMMARY HIGHLIGHTS INFORMATION CONTAINED ELSEWHERE IN THIS PROSPECTUS AND MAY NOT CONTAIN ALL OF THE INFORMATION THAT YOU SHOULD CONSIDER BEFORE INVESTING IN THE SHARES. YOU ARE URGED TO READ THIS PROSPECTUS IN ITS ENTIRETY, INCLUDING THE INFORMATION UNDER "RISK FACTORS" AND OUR CONSOLIDATED FINANCIAL STATEMENTS AND RELATED NOTES INCLUDED ELSEWHERE IN THIS PROSPECTUS. UNLESS OTHERWISE INDICATED, THE INFORMATION CONTAINED IN THIS PROSPECTUS, INCLUDING PER SHARE DATA AND INFORMATION RELATING TO THE NUMBER OF SHARES OUTSTANDING, GIVES RETROACTIVE EFFECT TO THE ONE-FOR-TEN REVERSE SPLIT OF OUR COMMON STOCK EFFECTED ON JUNE 9, 2005. OUR COMPANY We are a leading provider of complete Information Technology (IT) solutions for an enterprise's infrastructure and data protection needs. We supply a broad range of IT products and services to enterprises and service providers. We provide outsourced storage solutions, including engineering, hardware and software procurement and remote storage operations services. Our customers are primarily located in North America, Western Europe and Japan. We market our products and services to service providers and enterprise clients under the trade name Incentra Solutions. We believe our ability to deliver a complete storage infrastructure and management solution to our customers differentiates us from most of our competitors. A complete storage solution for the customers in our target markets includes the following components: Hardware and software products and services Third-party storage, servers, software, networking and security Third-party maintenance contracts Outsourcing solutions Automated/remote monitoring, management and maintenance services: o Alert monitoring and notification o Health/capacity/performance o Management and remote operation of data protection systems o First-call maintenance support on third party products Professional services  engineering/implementation/IT help desk: o IT Assessments o System Design Services o Project Management Services o Level 1-3 Engineering Support o Staff Augmentation/Outsourcing of Operations Capital/financing solutions We deliver our remote monitoring and management services from our Network Operations Center ("NOC") in Broomfield, Colorado, which monitors and manages a wide spectrum of diverse storage infrastructures on a 24x7 basis throughout the United States, the United Kingdom, Western Europe, Bermuda and Japan. We deliver data protection services worldwide using our proprietary GridWorks Operations Support System, which enables automated remote monitoring and management of full storage infrastructures and back-up applications. We provide outsourcing solutions for customer data protection needs under long-term contracts. Customers pay on a monthly basis for storage services based on the number of assets managed and/or the volume of storage assets utilized. We believe customers benefit through improved operating effectiveness with reduced operating costs and reductions in capital expenditures. 2 Our principal executive offices are located at 1140 Pearl Street, Boulder, Colorado, 80302, and our telephone number at that address is (303) 449-8279. We also maintain regional offices in Broomfield, Colorado; San Diego and San Ramon, California; Kirkland, Washington; Chicago and Lombard, Illinois; Portland, Oregon; Detroit, Michigan; Boise, Idaho; Dallas, Texas; London, England; and Anchorage, Alaska. We maintain an Internet website at www.incentrasolutions.com.
